Mr. Justice Scott delivered the opinion of the Court: That the deed from Miller constituted color of title in defendant Harrison, is a proposition so plain it needs no discussion. It is a warranty deed, and purports, on its face, to convey the fee simple title of the property to him. Hor is there any reason to doubt that this color of title was acquired in good faith. When defendant purchased the lands, the execution issued on the judgment in favor of plaintiff, against Miller and others, had not then been levied upon them. Both previous executions had been levied on personal property belonging to some one of the execution debtors. Of course defendant was chargeable with constructive notice of the existence of the judgment, and that it was a lien for the statutory period on the lands he was buying, but there is nothing in the evidence that overcomes his positive denial he had actual notice. The good faith of the parties is most manifest from the fact that on the day of making the deed to defendant, John Harrison acknowledged the mortgage, which was a prior lien to plaintiff’s judgment, “ satisfied in full.” Defendant was paying a large sum of money for the property, and had he had actual notice of plaintiff’s judgment against Miller, it is hardly probable he would have had the mortgage, which was the prior lien and would have afforded him ample indemnity, satisfied on the record, as was done. Proof was made defendant has been in the actual possession of these lands by himself and tenants, and under claim and color of title has paid all taxes assessed thereon for a period of near fourteen years before the bringing of this suit. As we have seen, the claim and color of title in defendant was acquired in good faith, and hence the bar under the Statute of Limitations was complete before suit was brought. The judgment must be affirmed. Judgment affirmed.